 

 

- Case 1:16-cv-00945-RDB Document 240 Filed 06/06/19 Page 1of1
Case 1:16-cv-00945-RDB Document 239 Filed 06/06/19 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

STEVEN BROWN,
WILBERT DELANO,
GREGORY HAMMOND,
SEDRIC HOLLEY,
RUSSELL HOPKINS,
JOHNNIE JAMES,
TYRELL POLLEY,
MAYNARD SNEED, and
ROBERT WILSON,

Plaintiffs,

vv.

DEPARTMENT OF PUBLIC SAFETY
AND CORRECTIONAL SERVICES,

STEPHEN MOYER,
DAYENA M. CORCORAN, and
RICHARD MILLER,

Defendants.

* *« * * & # & *

*

*

*

Civil Case No. 1:16-cv-00945

STIPULATION OF DISMISSAL

Pursuant to Rule 41 of the Federal Rules of Civil Procedure, Plaintiffs and

Defendants hereby stipulate and agree that this action is dismissed with prejudice,

provided that this dismissal shall be without prejudice to Plaintiffs’ right to move this

Court to enforce the Parties’ Settlement Agreement, as contemplated by Ex. 1, 4 19 to that

Agreement.

. me
MOTION CAAT tHis__G pay

of wy 20 24
AQ.

RICHARD D. BENNETT
UNITED STATES DISTRICT JUDGE
